Andrews, P. J.
The plaintiff sued to recover for work done as an operator on cloaks and garments made for the defendant, who was a manufacturer of such articles.
The defendant admitted that except for work alleged to have been spoiled by the plaintiff, the amount due him was eighty-six dollars and twenty cents.
The defendant claimed that the plaintiff had spoiled eight garments, causing a loss to the defendant of five dollars each, and the trial justice, upon conflicting evidence, decided that the claim of the defendant was well founded, and rendered judgment in favor of the plaintiff for the sum of forty-six dollars and twenty cents, without costs. That decision is not against the weight of evidence, and the judgment should be affirmed, with costs of the appeal to the respondent.
O’Gorman and Blanchard, JJ., concur.
Judgment affirmed, with costs of appeal to respondent.